DETAILED ACTION
	This is a first office action in response to application 17/541,544 filed 12/03/2021, in which claims 1-15 are presented for examination. Currently claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 4 recites “obtaining a sensing voltage” and further in line 6 again recites “obtain a sensing voltage”. It is not clear if this is intended to be the same “sensing voltage” or different sensed voltages. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further depending claims 2-9 as they inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over In et al. U.S. Patent Application Publication No. 2019/0385535 A1 hereinafter In in view of Hong et al. U.S. Patent Application Publication No. 2018/0144689 A1 hereinafter Hong.

Consider Claim 1:
	In discloses a light emitting display device, comprising: (In, See Abstract.)
	a display panel configured to display an image; (In, [0002], “An embodiment of the present invention relates to an organic light emitting display device, and more particularly, to an organic light emitting display device capable of improving display quality.”)
	a driver configured to drive the display panel; and (In, [0046], “a data driver 120 for driving the data lines D1 to Dm; and a timing controller 150 for controlling the scan driver 110, the data driver 120, and the control line driver 160.”)
	a compensation circuit configured to repeat a process of obtaining a sensing voltage from a sub-pixel included in the display panel, (In, [0048], “The organic light emitting display device according to the embodiment of the present invention is driven in a sensing period and a driving period. In the sensing period, the deterioration information of the OLEDs included in the pixels 140 and/or the deviation information of the driving transistors included in the pixels 140 are extracted. In the driving period, an image (e.g., a preset or predetermined image) is displayed.”)
	store the sensing voltage, (In, [0057], [0068], “The memory 183 stores the digital value(s) supplied from the ADC 182. For example, the deterioration information and the deviation information of the pixels 140 may be stored in the memory 183 as the digital value(s).”)
	output the stored sensing voltage to the sub-pixel, and (In, [0069], “The converting unit 190 changes the bit of the first data Data1 by using the digital value(s) stored in the memory 183 so that the deterioration of the organic light emitting diodes and/or the deviation of the driving transistors may be compensated for, and the converting unit 190 generates the second data Data2.”)
	obtain a sensing voltage from the sub-pixel …. (In, [0048], [0051], [0058], “The converting unit 190 changes the bit of the first data Data1 input from the timing controller 150 in response to the deterioration information and/or the deviation information from the sensing unit 180 (i.e., in response to the digital value(s)) and generates the second data Data2.”)
	In however does not specify the sensing is to integrate the sensing voltage.
	Hong however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention that when obtaining a sensed voltage to integrate the sensing voltage. (Hong, [0007], “In this external compensation technology, the electrical characteristics of pixels are sensed by using a sensing block embedded in a source drive IC (integrated circuit). The sensing block which receives pixel characteristic signals in the form of a current comprises a plurality of sensing units including a current integrator and a sample/holder, and an analog-to-digital converter ADC. The current integrator performs an integration of a pixel current input through a sensing channel to produce a sensed voltage. This sensed voltage is passed to the ADC through the sample/holder, and converted to digital sensing data by the ADC. A timing controller calculates a pixel compensation value for compensating for variations in the electrical characteristics of pixels based on the digital sensing data from the ADC, and corrects the input image data based on the pixel compensation value.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the function of integrating the sensed result as this was a technique known in view of Hong and would have been used for the purpose of generating a sensing value which is then used for compensating for variations in the electrical characteristics of the pixel. (Hong, [0007])
Consider Claim 2:
	In in view of Hong discloses the light emitting display device of claim 1, wherein the compensation circuit configured to repeat a sensing operation of applying an initialization voltage to the sub-pixel, obtains the sensing voltage from the sub-pixel and output the sensing voltage in every blank period of the display panel. (In, [0108], “That is, in the initializing period for initializing the data line Dm, deviation among channels is removed. That is, in the initializing period, the data line Dm and the anode electrode of the organic light emitting diode OLED are initialized to the initializing voltage Vint so that the current supplied from the first transistor M1 in the second period T2 may be supplied to the sensing unit 180 regardless of (and in spite of) the deviation among the channels. In addition, in order to prevent or substantially prevent light from being undesirably emitted, the initializing voltage Vint may be set as the voltage at which the organic light emitting diode OLED is turned off.”)
Consider Claim 4:
	In in view of Hong discloses the light emitting display device of claim 1, wherein the compensation circuit includes: a switch circuit configured to perform a switching operation for outputting the initialization voltage to the sub-pixel and a switching operation for repeatedly outputting and sensing the sensing voltage; an output circuit configured to amplify and output the initialization voltage or to amplify and output the sensing voltage; and a sensing circuit configured to store and integrate the sensing voltage. (In, [0108], “That is, in the initializing period for initializing the data line Dm, deviation among channels is removed. That is, in the initializing period, the data line Dm and the anode electrode of the organic light emitting diode OLED are initialized to the initializing voltage Vint so that the current supplied from the first transistor M1 in the second period T2 may be supplied to the sensing unit 180 regardless of (and in spite of) the deviation among the channels. In addition, in order to prevent or substantially prevent light from being undesirably emitted, the initializing voltage Vint may be set as the voltage at which the organic light emitting diode OLED is turned off.”)
Consider Claim 9:
	In in view of Hong discloses the light emitting display device of claim 1, wherein the sub-pixel includes: an organic light-emitting diode emitting light; (In, See Fig. 4 item OLED)
	a driving transistor configured to generate a driving current to be supplied to the organic light-emitting diode; (In, See Fig. 4 item M1)
	a capacitor having a first electrode connected to a gate electrode of the driving transistor, and a second electrode connected to an anode of the organic light-emitting diode; (In, See Fig. 4 item Cst)
	a switching transistor having a gate electrode connected to a first scan line, a first electrode connected to a first reference line, and a second electrode connected to the gate electrode of the driving transistor; and (In, See Fig. 4 item M2 and N1.)
	a sensing transistor having a gate electrode connected to the first scan line, a first electrode connected to a first data line, and a second electrode connected to the anode of the organic light- emitting diode. (In, See Fig. 4 item M4)
Consider Claim 10:
	In discloses a light emitting display device, comprising: (In, See Abstract.)
	a display panel configured to display an image; a driver configured to drive the display panel; and (In, [0002], “An embodiment of the present invention relates to an organic light emitting display device, and more particularly, to an organic light emitting display device capable of improving display quality.”)
	a compensation circuit configured to repeat a process of applying an initialization voltage to a sub-pixel included in the display panel through a data line or a reference line, (In, [0048], “The organic light emitting display device according to the embodiment of the present invention is driven in a sensing period and a driving period. In the sensing period, the deterioration information of the OLEDs included in the pixels 140 and/or the deviation information of the driving transistors included in the pixels 140 are extracted. In the driving period, an image (e.g., a preset or predetermined image) is displayed.”)
	obtain a sensing voltage, (In, [0048], [0051], [0058], “The converting unit 190 changes the bit of the first data Data1 input from the timing controller 150 in response to the deterioration information and/or the deviation information from the sensing unit 180 (i.e., in response to the digital value(s)) and generates the second data Data2.”)
	storing the sensing voltage, (In, [0057], [0068], “The memory 183 stores the digital value(s) supplied from the ADC 182. For example, the deterioration information and the deviation information of the pixels 140 may be stored in the memory 183 as the digital value(s).”)
	output the stored sensing voltage to the sub-pixel, and (In, [0069], “The converting unit 190 changes the bit of the first data Data1 by using the digital value(s) stored in the memory 183 so that the deterioration of the organic light emitting diodes and/or the deviation of the driving transistors may be compensated for, and the converting unit 190 generates the second data Data2.”)
	In however does not specify obtaining the sensing voltage to integrate the sensing voltage. 
	Hong however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention obtain the sensing voltage to integrate the sensing voltage. (Hong, [0007], “In this external compensation technology, the electrical characteristics of pixels are sensed by using a sensing block embedded in a source drive IC (integrated circuit). The sensing block which receives pixel characteristic signals in the form of a current comprises a plurality of sensing units including a current integrator and a sample/holder, and an analog-to-digital converter ADC. The current integrator performs an integration of a pixel current input through a sensing channel to produce a sensed voltage. This sensed voltage is passed to the ADC through the sample/holder, and converted to digital sensing data by the ADC. A timing controller calculates a pixel compensation value for compensating for variations in the electrical characteristics of pixels based on the digital sensing data from the ADC, and corrects the input image data based on the pixel compensation value.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the function of integrating the sensed result as this was a technique known in view of Hong and would have been used for the purpose of generating a sensing value which is then used for compensating for variations in the electrical characteristics of the pixel. (Hong, [0007])
Consider Claim 11:
	In in view of Hong discloses the light emitting display device of claim 10, wherein the compensation circuit configured to repeat a sensing operation of integrating the sensing voltage in every blank period of the display panel. (In, [0101], “According to the present invention, the above-described processes are repeated and the deviation information of the pixels 140 is stored in the memory 183.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In et al. U.S. Patent Application Publication No. 2019/0385535 A1.

Consider Claim 13:
	In discloses a method for driving a light emitting display device, comprising: (In, See Abstract.)
	applying an initialization voltage through a sub-pixel for a first blank period of a display panel; (In, [0108], “That is, in the initializing period for initializing the data line Dm, deviation among channels is removed. That is, in the initializing period, the data line Dm and the anode electrode of the organic light emitting diode OLED are initialized to the initializing voltage Vint so that the current supplied from the first transistor M1 in the second period T2 may be supplied to the sensing unit 180 regardless of (and in spite of) the deviation among the channels.”)
	obtaining a first sensing voltage from the sub-pixel and storing the first sensing voltage for the first blank period of the display panel; (In, [0048], [0051], [0058], “The converting unit 190 changes the bit of the first data Data1 input from the timing controller 150 in response to the deterioration information and/or the deviation information from the sensing unit 180 (i.e., in response to the digital value(s)) and generates the second data Data2.”)
	outputting the stored first sensing voltage to the sub-pixel for a second blank period of the display panel; and (In, [0069], “The converting unit 190 changes the bit of the first data Data1 by using the digital value(s) stored in the memory 183 so that the deterioration of the organic light emitting diodes and/or the deviation of the driving transistors may be compensated for, and the converting unit 190 generates the second data Data2.”)
	obtaining a second sensing voltage from the sub-pixel and storing the second sensing voltage for the second blank period of the display panel. (In, [0048], [0051], [0058], “The converting unit 190 changes the bit of the first data Data1 input from the timing controller 150 in response to the deterioration information and/or the deviation information from the sensing unit 180 (i.e., in response to the digital value(s)) and generates the second data Data2.” Note: This is a repeated process. See [0101])
Consider Claim 15:
	In discloses the method of claim 13, wherein the initialization voltage is applied through a data line or a reference line of the sub-pixel. (In, [0108], “That is, in the initializing period for initializing the data line Dm, deviation among channels is removed. That is, in the initializing period, the data line Dm and the anode electrode of the organic light emitting diode OLED are initialized to the initializing voltage Vint so that the current supplied from the first transistor M1 in the second period T2 may be supplied to the sensing unit 180 regardless of (and in spite of) the deviation among the channels.”)
Allowable Subject Matter
Claims 3, 5-8, 12, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626